Citation Nr: 9934148	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-41 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of left 
arm injury.

2.  Entitlement to service connection for hearing loss 
disability, left ear.


REPRESENTATION

Appellant represented by:	John F. Cameron, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
February 1960 to August 1960 and on active duty from 
September 1960 to September 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the rating decision on appeal, the RO denied service 
connection for residuals of left arm injury and hearing loss 
disability, left ear.  In October 1997, the Board denied 
service connection for residuals of left arm injury and 
hearing loss disability, left ear.  The Board denied the 
claims, stating that such were not well grounded.  The 
appellant appealed the decision to The United States Court of 
Appeals for Veterans Claims (formerly The United States Court 
of Veterans Appeals) (hereinafter "the Court").

The parties filed a joint motion for remand, which the Court 
granted on April 7, 1999.  [citation redacted].  In the joint motion for remand, the 
parties determined that the Board's determination that the 
claims for service connection for residuals of left arm 
injury and hearing loss disability, left ear, were not well 
grounded was clearly in error and contrary to well-
established precedent of the Court.

The case has been returned to the Board for further appellate 
review. 


REMAND

As stated above, the Court has determined that the claims for 
service connection for residuals of left arm injury and 
hearing loss disability, left ear, are well grounded, and 
thus the duty to assist attaches.  The Board finds that the 
record needs to be supplemented prior to making a 
determination on the issues.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to review the additional 
records submitted by the appellant's 
attorney in October 1999.

2.  The RO is to undertake development to 
obtain any outstanding private medical 
records, to include employment physicals, 
hospitalizations, and any other medical 
records.  The request is not limited to 
the claimed disabilities.  The request is 
not limited to recent evidence.  The RO 
is to send a letter to the appellant for 
him to state what outstanding records 
exist and that the appellant should 
either submit the records himself or sign 
a waiver to allow VA to obtain such 
records.  All the records that the 
appellant either submits or VA obtains 
will be associated with the claims file 
prior to an examination being scheduled.

3.  The RO will then schedule the 
appellant to undergo a VA examination for 
evaluation left arm disability.  Prior to 
the examination, the VA examiners is to 
receive the appellant's claims folder and 
is asked to review it in its entirety, to 
include the service medical records and 
the appellant's separation examination.  
The VA examiner is asked to state in the 
examination report that he has reviewed 
the appellant's claims file prior to the 
examination.  After having reviewed the 
entire claims folder and examining the 
appellant, the examiner is asked to 
render an opinion as to the likelihood 
that the appellant's left arm disability 
is due to service.  The examiner should 
report the findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he bases 
the opinion.

4.  The RO will then schedule the 
appellant to undergo a VA examination for 
evaluation of residuals of hearing loss 
disability, left ear.  Prior to the 
examination, the VA examiners is to 
receive the appellant's claims folder and 
is asked to review it in its entirety, to 
include the service medical records and 
the appellant's separation examination.  
The VA examiner is asked to state in the 
examination report that he has reviewed 
the appellant's claims file prior to the 
examination.  After having reviewed the 
entire claims folder and examining the 
appellant, the examiner is asked to 
render an opinion as to the likelihood 
that the appellant's hearing loss 
disability, left ear, is due to service.  
The examiner should report the findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he bases the opinion.

5.  The RO is to comply with the joint 
motion for remand in its entirety.  

6.  The RO is placed on notice that if 
the examiners are not provided with the 
appellant's claims folder prior to the 
examination, the Board will consider this 
error.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


